NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TANIA A. PUENTES,                               No.    16-72720

                Petitioner,                     Agency No. A203-161-658

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Tania A. Puentes, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her motion to terminate proceedings and

ordering her removed. Our jurisdiction is governed by 8 U.S.C. § 1252. We review



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo questions of law. Martinez-Medina v. Holder, 673 F.3d 1029, 1033 (9th

Cir. 2011). We deny in part and dismiss in part the petition for review.

      The agency did not err in denying Puentes’s motion to terminate

proceedings, because Samayoa-Martinez v. Holder, 558 F.3d 897, 901-02 (9th Cir.

2009), forecloses her contention that her statements to immigration officials at the

border were obtained in violation of 8 C.F.R. § 287.3(c). We reject Puentes’

contention that de Rodriguez-Echeverria v. Mukasey, 534 F.3d 1047 (9th Cir.

2008), controls the result of her case.

      We do not reach Puentes’s unexhausted contention that the agency erred in

charging her as an arriving alien where she was paroled into the United States. See

Zhang v. Ashcroft, 388 F.3d 713, 721 (9th Cir. 2004) (petitioner must sufficiently

put the BIA on notice as to specific issues so that the BIA has an opportunity to

pass on those issues).

      Puentes’s motion to remand (Docket Entry No. 26) is denied.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    16-72720